DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 14/163,097, was filed on Jan. 24, 2014, is a continuation of 13/633,703, filed Oct. 02, 2012, and claims priority from Provisional Application 61/704,173, filed Sept. 21, 2012. The effective filing date is before the AIA  date of March 16, 2013, and so the application is being examined under the pre-AIA  “first inventor to invent” provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
This Final Office Action is in response to Applicant’s communication of May 7, 2021.
Claims 1-4, 7, 9, 10, 12-16, 18-19 and 21 are pending, of which claims 1, 13, and 21 are independent.  
Independent claims 1, 13, and 21 have been amended in the current response. Claims 5, 6, 8, 11, 17, and 20 were previously cancelled. No new claims have been added.
Support for the amendments can be found in originally filed claim 6, Figure 6, and para. [0025] and [0045] of the specification.
All pending claims have been examined on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7, 9-10, 12-16, 18-19 and 21 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter, because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without “significantly more”.  
In regards to Step 1 of the Alice/Mayo analysis, claims 1-4, 7, 9-10, 12-16, 18-19, and 21, fall within the four categories of subject matter that Congress deemed to be appropriate subject matter for but claim 21 does not. 
More specifically, claims 1-4, 7, 9-10, and 12 are method claims.  Claims 13-16 and 18-19 are apparatus claims directed to systems operative to perform the method of method claims 1-4 and 9-10.  However, claim 21 is sufficiently broad to encompass either or both of a “transitory computer-readable medium” and “software per se”.  
In regards to revised Step 2A, Prong One of the Alice/Mayo analysis, all of the claims 1-4, 7, 9-10, 12-16, 18-19 and 21 are directed to a judicial exception: an abstract idea (See MPEP §2106.04). 
More specifically, claims 1-4, 7, 9-10, 12-16, 18-19 and 21 are directed to “Fundamental Economic Practice", specifically “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
As stated in the preamble of independent claim 1, the method claims 1-12 are directed to a “method for mitigating an effect of a change in a market”, and “the electronic trading system including a match engine module thereof which matches bid and offer transactions”. Likewise, the independent apparatus claim 13 states that it is directed to a “system for mitigating an effect of a change”, wherein “the change in the market comprising a negative movement and/or a positive movement”. 
In addition, see the following claimed steps in independent claim 1 (emphasis added): " causing, by the processor, the match engine module to operate in a second mode of operation different from the first mode of operation when any of the determined differences deviates from the threshold value, wherein the second mode of operation comprises one of placing the market for the product in a reserved state by suspending matching of bid and offer transactions or preventing the match engine module from matching bid and offer transactions at a price outside of a price limit”. Independent claims 13 and 21 recites similar steps. 
This claimed feature is sufficiently broad to encompass a “circuit breaker” that halts trading when the price of a security rises above a defined threshold or below a defined threshold. 
Moreover, see the newly amended features: “wherein each previously identified saved comparative value includes a minimum value of the product over each preceding interval to use, a maximum value of the product over each preceding interval to use, an average of the value of the product over each preceding interval to use, or combinations thereof”.
The newly amended features are directed to the implementation of a new “circuit breaker” regulation issued by the Securities and Exchange Commission (SEC) in 2012 (the “Limit Up-Limit Down (LULD) mechanism”). See the NASDAQ reference cited in the 35 USC 103 rejection, which discloses:  
On April 5, 2011, national securities exchanges and the Financial Industry Regulatory Authority, Inc. (FINRA) filed a proposal to establish a new “limit up-limit down” rule to address extraordinary market volatility in U.S. equity markets. The Limit Up-Limit Down (LULD) mechanism is intended to prevent trades in National Market System (NMS) securities from occurring outside of specified price bands. The bands would be set at a percentage level above and below the average reference price of the security over the immediately preceding five-minute period.  To accommodate more fundamental price moves, there would be a five-minute trading pause – similar to the pause triggered by the current single-stock circuit breakers – only if trading is unable to occur within the specified price band after 15 seconds. On May 31, 2012, the SEC approved the NMS Plan on a pilot basis.

A similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the U.S. Supreme Court in Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2356-57, 110 USPQ2d 1976, 1982 (2014). 
In addition, a similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the Court of Appeals for the Federal Circuit in buySAFE Inc. v. Google, Inc. (see MPEP § 2106.04(a)(2)(I)(A)): 
An example of a case identifying a concept relating to performance of a financial transaction as abstract is buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 112 USPQ2d 1093 (Fed. Cir. 2014).  The patentee in buySAFE claimed a method in which a computer operated by the provider of a safe transaction service receives a request for a performance guarantee for an online commercial transaction, the computer processes the request by underwriting the requesting party in order to provide the transaction guarantee service, and the computer offers, via a computer network, a transaction guaranty that binds to the transaction upon the closing of the transaction. 765 F.3d at 1351-52, 112 USPQ2d at 1094. The Federal Circuit described the claims as directed to an abstract idea because they were "squarely about creating a contractual relationship--a ‘transaction performance guaranty’." 765 F.3d at 1355, 112 USPQ2d at 1096.

Furthermore, also according to MPEP § 2106.04(a)(2)(I)(A), another example of a concept relating to performance of a financial transaction being found to be abstract is Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1054, 123 USPQ2d 1100, 1108 (Fed. Cir. 2017), in which the patent was directed to processing an application for financing a purchase. 
In regards to revised Step 2A, Prong Two of the Alice/Mayo analysis, the pending claims recite an “abstract idea”, because the judicial exception is not
More specifically, according to the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register’s “Notices”, at Vol. 84, No. 4, p.54-55, (Jan. 7, 2019), at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf (emphasis added): 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

In contrast, the presently pending claims are so broad that they impose no meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the judicial exception. 
More specifically, all additional elements in the claims (that are added to the judicial exception) merely do “no more than generally link the use of a judicial exception to a particular technological environment or field of use”. 
For example, independent claims 1, 13, and 21 all recite “wherein each previously identified saved comparative value includes a minimum value of the product over each preceding interval to use, a maximum value of the product over each preceding interval to use, an average of the value of the product over each preceding interval to use, or combinations thereof”, which monopolizes the “Limit Up-Limit Down (LULD)” circuit breaker mechanism (the abstract idea / judicial exception).  
In regards to Step 2B of the Alice/Mayo analysis, claims 1-4, 7, 9-10, 12-16, 18-19 and 21 do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception. 
Moreover, the claims 1-4, 7, 9-10, 12-16, 18-19 and 21 merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, as discussed in MPEP § 2106.05(f), which states the following (emphasis added): 
By way of example, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48. Although the claims purported to modify the underlying XML document in response to modifications made in the dynamic document, nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents. The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it". 850 F.3d Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44 (cautioning against claims "so result focused, so functional, as to effectively cover any solution to an identified problem")).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 9-10, 12-16, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0330700 A1 to Studnitzer et al. (“Studnitzer”, Eff. Filed Nov. 18, 2005) in view of “LIMIT UP-LIMIT DOWN: FREQUENTLY ASKED QUESTIONS” to NASDAQ, Inc. (“NASDAQ”, Published 2020, that discusses a rule proposed by FINRA on April 5, 2011, and implemented as a regulation issued by the Securities and Exchange Commission (SEC) on May 31, 2012).
In regards to claim 1,
1. (Currently Amended) A computer-implemented method for controlling an electronic trading system that implements a change in a market for a product traded thereon, the electronic trading system communicatively coupled to an electronic communications network and including a match engine module thereof which matches bid and offer transactions for the product according to a first mode of operation, the change in the market comprising a negative movement and/or a positive movement, the method comprising:

receiving via the electronic communications network, by a processor coupled with the electronic trading system, data indicative  of the market for the product;

(See Studnitzer, para. [0046]: “The operations of computer devices and systems shown in FIG. 1 may be controlled by computer-executable instructions stored on a non-transitory computer-readable medium. For example, the exemplary computer device 116 may include computer-executable instructions for receiving order information from a user and transmitting that order information to exchange computer system 100. In another example, the exemplary computer device 118 may include computer-executable instructions for receiving market data from exchange computer system 100 and displaying that information to a user.”)

monitoring, by the processor, the data indicative of the market for the product during a duration of time, wherein the duration of time includes multiple intervals;

(See Studnitzer, para. [0028]: “As noted above, the number of preceding intervals/slices which are subject to comparison is configurable and effectively defines a rolling window of time where older intervals are discarded as time moves forward, e.g. new intervals commence. In one implementation, this rolling time window may be structured or otherwise conceptualized as multiple overlapping sampling/monitoring windows or threads, referred to as overlapping time buckets, (bn) 604 which run for a defined period of time and where a new time bucket is commenced, the market value parameter is sampled or otherwise determined or derived, upon each elapse of the interval time i, and time buckets commenced at a time older than the defined number of preceding intervals are discarded. The number of active time buckets, the duration thereof, and the interval at which buckets are started then defines the window of time over which, or otherwise how far back, the disclosed embodiments operate. In one embodiment, if there has been no market activity during any of the intervals within the time window, the disclosed system considers the next market event to be akin to the start of a new trading period as described above.)”

identifying, by the processor based on the data indicative of the market for the product, during each interval:
a comparison value of the product as a value of each order to trade the product received during the current interval; and
at least one comparative value of the product over the current interval; 
and at least one comparative value of the product over the current interval, at least one comparative value including a minimum value of the product over the current interval, a maximum value of the product over the current interval, an average of the value of the product over the current interval, or combinations thereof;

(See Studnitzer, para. [0055]: “Alternatively, the second logic 208 may be further executable by the processor 202 to cause the processor 202 to determine the at least one comparative value of the product as a minimum value of the product over the duration of time, e.g. the interval in which just 

saving, by the processor upon the end of each interval, the comparison value of the product and the at least one comparative value for the current interval in a non-transitory memory coupled with the processor;

(See also Studnitzer, para. [0069] In one embodiment, the identifying further includes storing the identified comparative value(s) in a memory.”)

wherein the threshold time for a positive movement is different than the threshold time for a negative movement;

(See Studnitzer, para. [0056]: “The threshold time, which in one implementation may be the Time Slice Count, defines how far back the system 200 will look, referred to above as a “window” or number of active slices or intervals, i.e. how many intervals will be compared, and may be specified in seconds, milliseconds and/or as a multiple of the duration of time, i.e. interval in, e.g. Time Slice Count. It will be appreciated that different threshold times, e.g. asymmetric time windows, may be specified for positive market changes and negative market changes, such as where the rate of negative movement, e.g. a dip, is determined to be more critical than the rate of positive market movement, e.g. a spike. It will be appreciated that the threshold time may be set so as not to be less than a minimum amount of time required for a market participant to react to a change in the market, e.g. receive and assimilate market data indicative of the change and submit an order responsive thereto. In other words, the threshold time should be set so as to allow the market participants a chance to respond and correct an extreme market change before the system 200 reacts thereto as described.”)


determining, by the processor, a difference in velocity value by comparing between the identified comparison value upon the end of the current interval and, each of the determined previously identified saved comparative values identified within the threshold time;

(See Studnitzer, para. [0072]: “Velocity Logic (“VL”) Event—a condition detected by the system 200 wherein an incoming Velocity Logic eligible Market Event violates the Floor or Ceiling of a particular Time Slice/interval;
VL Value (threshold value)—the GCC configured Value that is added or subtracted to determine the VL Ref High or VL Ref Low (defined below). This value may be specified as a number of points only, as opposed to ticks. This value may acts as a +/− width;”)

(See also Studnitzer, para. [0097]: “Velocity Logic Operates as Follows:
1.  a. Save the Hi & Lo VL Reference Value of the last Time Slice
b. Cleanup old VL Ref Vals
c. Compare VL Reference Values:
i. How to compare:
1. Trade Price is less than Lo VL Reference Value + VL Value
2. Trade Price is greater than Hi VL Reference Value − VL Value
ii. What to Compare:

2. Prior Time Slice
iii. Result
1. All comparisons against Current and Prior Time Slices must be True
2. If one comparison is false, VL Event detected.
d. Accumulate/Track VL Ref Vals of the Current Time Slice

determining, by the processor, if any of the determined differences deviates from a threshold  value; and

(See Studnitzer, para. [0031]: “ … This comparison may be represented by the chart 606 shown in FIG. 6 which demonstrates, according to one embodiment, how the sampled parameters obtained during the interval i4 are compared with each of the preceding values sampled in interval i4 as well as the values P4, P3, P2 and P1, or the high (Vhi) or low (Vlo) values thereof, of the preceding intervals. As shown in this chart 606, the disclosed embodiments may effectively measure the steepness, which may be positive, as shown in the Figure, or negative, of the slope between the market value at the current interval and each of the preceding intervals where a qualifying event may be determined when the steepness of the slope, or angle or other value representative thereof, whether positive or negative, exceeds, or otherwise deviates from, a defined threshold value indicative, for example, of an extreme market movement.”)

causing, by the processor, the match engine module to operate in a second mode of operation different from the first mode of operation, when any of the determined differences deviates from the threshold value.
wherein the second mode of operation comprises one of 
placing the market for the product in a reserved state by suspending matching of bid and offer transactions or
preventing the match engine module from matching bid and offer transactions at a price outside of a price limit;

(See Studnitzer, para. [0061]: “In one embodiment, the action may include placement of the market for the product in a reserved state, as was described above, such as for a limited time period which may be configurable and may be a static or dynamic value and may vary among markets. In one embodiment, if during the reserved state additional conditions, such as based on whether the market is recovering to a normal operating state or not as the reserved state is nearing an end, are met, the time limit for staying in reserved state may be extended. Alternatively, or in addition thereto, the action may include transmission of an alert to an operator of the exchange, such as the GCC of the CME, a trader of the product, or a combination thereof. Alerts may be sent as market data. Where the market is placed in a reserved state, the alert may further advise the recipient of this state. A subsequent message may then be sent when the market is taken out of the reserved state or if the reserved state is extended. Alternatively, or in addition thereto, the action may include permanent or temporary enablement of trading opportunities for the product in a different market. For example, implied markets for which the current product may be a leg, etc. may be enabled to create additional matching opportunities, i.e. additional liquidity. Alternatively, or in addition thereto, the action may include permanent or temporary prevention of trading of the product at a price outside of a price limit, i.e. a ceiling or floor. If the detected extreme movement is downward, the limit may set as a limit below which trading is not allowed, e.g. a floor. Alternatively, if the detected extreme movement of the market is upward, the limit may be set as a limit above which trading is not allowed, e.g. a ceiling.”)

wherein the reserved state allows the monitoring, by the processor, of the data indicative of the market for the product to continue,

(See Studnitzer, para. [0061]: “In one embodiment, the action may include placement of the market for the product in a reserved state, as was described above, such as for a limited time period which may be configurable and may be a static or dynamic value and may vary among markets. In one embodiment, if during the reserved state additional conditions, such as based on whether the market is recovering to a normal operating state or not as the reserved state is nearing an end, are met, the time limit for staying in reserved state may be extended. Alternatively, or in addition thereto, the action may include transmission of an alert to an operator of the exchange, such as the GCC of the CME, a trader of the product, or a combination thereof. Alerts may be sent as market data. Where the market is placed in a reserved state, the alert may further advise the recipient of this state. A subsequent message may then be sent when the market is taken out of the reserved state or if the reserved state is extended. Alternatively, or in addition thereto, the action may include permanent or temporary enablement of trading opportunities for the product in a different market. For example, implied markets for which the current product may be a leg, etc. may be enabled to create additional matching opportunities, i.e. additional liquidity. Alternatively, or in addition thereto, the action may include permanent or temporary prevention of trading of the product at a price outside of a price limit, i.e. a ceiling or floor. If the detected extreme movement is downward, the limit may set as a limit below which trading is not allowed, e.g. a floor. Alternatively, if the detected extreme movement of the market is upward, the limit may be set as a limit above which trading is not allowed, e.g. a ceiling.”)

wherein the computer-implemented method improves the control of the electronic trading system via the use of the threshold value and the threshold time.

(See Studnitzer, para. [0056]: “The threshold time, which in one implementation may be the Time Slice Count, defines how far back the system 200 will look, referred to above as a “window” or number of active slices or intervals, i.e. how many intervals will be compared, and may be specified in seconds, milliseconds and/or as a multiple of the duration of time, i.e. interval in, e.g. Time Slice Count. It will be appreciated that different threshold times, e.g. asymmetric time windows, may be specified for positive market changes and negative market changes, such as where the rate of negative movement, e.g. a dip, is determined to be more critical than the rate of positive market movement, e.g. a spike. It will be appreciated that the threshold time may be set so as not to be less than a minimum amount of time required for a market participant to react to a change in the market, e.g. receive and assimilate market data indicative of the change and submit an order responsive thereto. In other words, the threshold time should be set so as to allow the market participants a chance to respond and correct an extreme market change before the system 200 reacts thereto as described.”)

(See Studnitzer, para. [0312]: “The transaction processor 708 monitors transactions by the market participants undertaken with the electronic trading system 100 and reduces, debits or deducts from the stored allocated amount of risk, an amount based on a transaction proposed by the market participant. It will be appreciated that in an alternate implementation, the risk allocation may represent a threshold or comparative value and that per-transaction risk allotments may be accumulated in an account, which may start at zero, until the accumulation meets or exceeds the threshold value. In one embodiment, the proposed transactions are reviewed and used as the basis for risk account adjustments.”)

Studnitzer, it could be argued that Studnitzer does not explicitly teach the italicized portions below, which are disclosed by NASDAQ:
determining each previously identified saved comparative value identified within a threshold time thereof, wherein the threshold time defines a number of preceding intervals to use, 
wherein each previously identified saved comparative value includes a minimum value of the product over each preceding interval to use, a maximum value of the product over each preceding interval to use, an average of the value of the product over each preceding interval to use, or combinations thereof,

The newly amended “limit up-limit down” rule was proposed by FINRA on April 5, 2011, and implemented as a regulation issued by the Securities and Exchange Commission (SEC) on May 31, 2012: 
(See NASDAQ, first paragraph: “On April 5, 2011, national securities exchanges and the Financial Industry Regulatory Authority, Inc. (FINRA) filed a proposal to establish a new “limit up-limit down” rule to address extraordinary market volatility in U.S. equity markets. The Limit Up-Limit Down (LULD) mechanism is intended to prevent trades in National Market System (NMS) securities from occurring outside of specified price bands. The bands would be set at a percentage level above and below the average reference price of the security over the immediately preceding five-minute period.  To accommodate more fundamental price moves, there would be a five-minute trading pause – similar to the pause triggered by the current single-stock circuit breakers – only if trading is unable to occur within the specified price band after 15 seconds. On May 31, 2012, the SEC approved the NMS Plan on a pilot basis.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for implementing a circuit breaker, as taught by Studnitzer above, with “limit up-limit down” rule, as further taught by NASDAQ above, because the “limit up-limit down” rule is a further refined “circuit breaker rule for use in high frequency transaction (HFT), wherein the rule was formally proposed by FINRA on April 5, 2011, and implemented as a regulation issued by the Securities and Exchange Commission (SEC) on May 31, 2012.

In regards to claim 2, Studnitzer discloses: 
2. (Original) The computer-implemented method of claim 1 wherein the change in the market comprises a negative movement, and wherein the threshold time is at least equal to a minimum amount of time needed by a market participant to react to the negative movement and submit an order responsive thereto.

(See Studnitzer, para. [0056]: “he threshold time, which in one implementation may be the Time Slice Count, defines how far back the system 200 will look, referred to above as a “window” or number of active slices or intervals, i.e. how many intervals will be compared, and may be specified in seconds, milliseconds and/or as a multiple of the duration of time, i.e. interval in, e.g. Time Slice Count. It will be appreciated that different threshold times, e.g. asymmetric time windows, may be specified for positive market changes and negative market changes, such as where the rate of negative movement, e.g. a dip, It will be appreciated that the threshold time may be set so as not to be less than a minimum amount of time required for a market participant to react to a change in the market, e.g. receive and assimilate market data indicative of the change and submit an order responsive thereto. In other words, the threshold time should be set so as to allow the market participants a chance to respond and correct an extreme market change before the system 200 reacts thereto as described.”)

In regards to claim 3, Studnitzer discloses: 
3. (Original) The computer-implemented method of claim 1 wherein the action is not performed until the threshold time is at least equal to a minimum amount of time needed by a market participant to react to the change in the market and submit an order  responsive thereto.

(See Studnitzer, para. [0056], as cited in the rejection of claim 2)

In regards to claim 4, Studnitzer discloses: 
4. (Original) The computer-implemented method of claim 1 wherein the value of the product comprises a bid price of the product, an ask price of the product, a last traded price of the product, a last traded quantity of the product, a volatility of the product, market attribute, or a combination thereof.

(See Studnitzer, para. [0065]: “In one embodiment, the value of the product may include a bid price of the product, an ask price of the product, a last traded price of the product, a last traded quantity of the product, a volatility of the product, or other market attribute value or combination thereof.”)

In regards to claims 5 and 6, they are cancelled.
In regards to claim 7, Studnitzer discloses: 
7. (Original) The computer-implemented method of claim 1 wherein the threshold time comprises a multiple of the duration of time.

(See also Studnitzer, para. [0056]: “The threshold time, which in one implementation may be the Time Slice Count, defines how far back the system 200 will look, referred to above as a “window” or number of active slices or intervals, i.e. how many intervals will be compared, and may be specified in seconds, milliseconds and/or as a multiple of the duration of time, i.e. interval in, e.g. Time Slice Count.”)

In regards to claim 8, it has been cancelled. 
In regards to claim 9, Studnitzer discloses: 
9. (Currently Amended) The computer-implemented method of claim 1 further comprising sending an alert to an operator of the exchange, a trader of the product, or a combination thereof when any of the determined differences deviates from the threshold value.

(See Studnitzer, para. [0061]: “Alternatively, or in addition thereto, the action may include transmission of an alert to an operator of the exchange, such as the GCC of the CME, a trader of the product, or a combination thereof. Alerts may be sent as market data. Where the market is placed in a reserved state, the alert may further advise the recipient of this state. A subsequent message may then be sent when the market is taken out of the reserved state or if the reserved state is extended.”)

In regards to claim 10, Studnitzer discloses: 
10. (Currently Amended) The computer-implemented method of claim 1 further comprising enabling trading opportunities for the product in a different market when any of the determined differences deviates from the threshold value.

(See Studnitzer, para. [0061] “Alternatively, or in addition thereto, the action may include permanent or temporary enablement of trading opportunities for the product in a different market. For example, implied markets for which the current product may be a leg, etc. may be enabled to create additional matching opportunities, i.e. additional liquidity.”)

In regards to claim 11, it has been cancelled. 
In regards to claim 12, Studnitzer discloses: 
12. (Original) The computer-implemented method of claim 1 further comprising: receiving, by the processor, the duration of time, the threshold time and the threshold value.

(See also Studnitzer, para. [0056]: “The threshold time, which in one implementation may be the Time Slice Count, defines how far back the system 200 will look, referred to above as a “window” or number of active slices or intervals, i.e. how many intervals will be compared, and may be specified in seconds, milliseconds and/or as a multiple of the duration of time, i.e. interval in, e.g. Time Slice Count.”)

(See also Studnitzer, para. [0060]: “The system 200 further includes fifth logic 214 stored in the memory 204 and executable by the processor 202 to cause the processor 202 to perform an action, when any of the determined differences deviate the threshold value.”)

In regards to claims 13-16, they are respectively rejected on the same grounds as claims 1-4. 
In regards to claim 17, it has been cancelled. 
In regards to claims 18-19, they are respectively rejected on the same grounds as claims 9-10. 
In regards to claim 20, it has been cancelled. 
In regards to claim 21, it is rejected on the same grounds as claims 1 and 13. 

RESPONSE TO ARGUMENTS
Re: Claim Rejections - 35 USC § 101
The 35 USC § 101 rejection of claims 1-4, 7, 9-10, 12-16, 18-19 and 21 is maintained, because even after the new amendments, the claimed invention remains directed to a judicial exception (i.e., an abstract idea) without “significantly more”.  
The newly amended features are directed to the implementation of a legal regulation proposed to the Securities and Exchange Commission (SEC) in 2011, and approved by the SEC in May 2012:  
On April 5, 2011, national securities exchanges and the Financial Industry Regulatory Authority, Inc. (FINRA) filed a proposal to establish a new “limit up-limit down” rule to address The bands would be set at a percentage level above and below the average reference price of the security over the immediately preceding five-minute period.  To accommodate more fundamental price moves, there would be a five-minute trading pause – similar to the pause triggered by the current single-stock circuit breakers – only if trading is unable to occur within the specified price band after 15 seconds. On May 31, 2012, the SEC approved the NMS Plan on a pilot basis.

Therefore, the claimed invention remains directed to a judicial exception (i.e., an abstract idea – an administrative rule / regulation) applied on a general purpose computer, without “significantly more”. 

Re: Claim Rejections - 35 USC § 102/103
Applicant’s amendments to independent claims 1, 13, and 21 necessitated the new 35 USC § 103 grounds of rejection.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Summary Report of the Joint CFTC-SEC Advisory Committee on Emerging Regulatory Issue (Feb 18, 2011). See pages 4 and 5:
The Committee notes that there have been public indications from Chairman Schapiro that the SEC is considering the desirability of replacing or supplementing Pauses with market-wide “limit up/limit down” procedures. Such procedures would require that the market enter a “limit state” if a stock moves a set percentage over a rolling five minute period. During the “limit state,” executions could not take place outside of a specified price band. Unlike a Pause, however, the market could naturally exit the “limit state” at any time that contra-side liquidity appears at a price above the limit price. The “limit up/limit down” price bands would be set based on a “reference price” that would reflect VWAP or other similar average price calculations over the  preceding rolling five minutes (or shorter period in the first five minutes after the open).

Charles-Cadogan, G. "Trading Rules Over Fundamentals: A Stock Price Formula for High Frequency Trading, Bubbles and Crashes". Last revised: 23 Jan 2012. See page 7:
Recent proposals by the Joint Advisory Committee on Emerging Regulatory Issues include so called ”Pause rules” extended to limit up\ limit down bands for the price of select stocks over rolling 5-minute windows. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614 and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

June 27, 2021